MEMORANDUM **
California state prisoner Richard Guzman appeals the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the sufficiency of the evidence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Guzman contends that there was insufficient evidence to convict him for both first degree murder and attempted murder. We disagree. Viewed in the light most favorable to the government, a review of the record demonstrates that a rational trier of fact could have found all the essential elements for conviction beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Accordingly, the California Court of Appeal’s decision was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2244(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.